Citation Nr: 0119782	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  01-04 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than August 6, 1999 
for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from July 1996 to September 1997.  
The appellant is the veteran's father and legal custodian. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The Board notes that the veteran submitted a June 2000 notice 
of disagreement with the RO's May 2000 rating decision that 
increased the disability rating for cognitive disorder due to 
closed head injury.  Thereafter, the RO awarded the veteran 
TDIU.  In a September 2000 statement, the veteran expressed 
his satisfaction with the recent award and withdrew his prior 
appeal.  Accordingly, the June 2000 notice of disagreement is 
considered withdrawn and the issue is not currently before 
the Board.  See 38 C.F.R. § 20.204 (2000).  

In addition, it is observed that, in the May 2000 rating 
action, the RO proposed to rate the veteran as incompetent.  
The veteran did not oppose the rating, which was accomplished 
in an August 2000 rating decision.  Effective in October 
2000, the appellant was established as the veteran's legal 
custodian and payee of his VA benefits.  


REMAND

The veteran seeks effective date earlier than August 6, 1999 
for the award of TDIU.   

Historically, service connection was established for multiple 
disabilities in a June 1998 rating action issued by the RO in 
Los Angeles, California.  The RO assigned a 10 percent rating 
each for peroneal nerve palsy and cognitive disorder due to 
closed head injury.  It awarded the right tibia-fibula 
fracture, the right humerus fracture, and the right iliac 
crest bone graft donor site separate noncompensable (zero 
percent) ratings.  The combined service-connected evaluation 
was 20 percent.    

In August 1999, the RO in Portland, Oregon received a 
statement from the veteran indicating an intent to pursue re-
evaluation of his service-connected disabilities and relating 
that he had been unable to keep a job.  The claims folder was 
then transferred to the Portland RO.  In a May 2000 rating 
decision, the RO awarded increased disability ratings for the 
cognitive disorder due to closed head injury to 70 percent, 
and the ratings for both bone fractures to 10 percent each, 
for a combined service-connected disability rating of 80 
percent.  The effective date of the increase was August 6, 
1999, the date of receipt of the veteran's statement.  In an 
August 2000 rating decision, the RO awarded the veteran TDIU 
effective from August 6, 1999.  The appellant timely appealed 
the effective date assigned, which is the issue currently 
before the Board.  

However, in his September 2000 notice of disagreement, the 
veteran alleged clear and unmistakable error in the June 1998 
rating decision with respect to the evaluations assigned.  
The August 2000 statement of the case advised the veteran 
that he would receive separate notification on that new 
claim.  The appellant's representative reiterated the claim 
of clear and unmistakable error in the June 2001 VA Form 646, 
Statement of Accredited Representation in Appealed Case.  
Review of the claims folder reveals no indication that the RO 
has yet adjudicated the claim of clear and unmistakable 
error.    

The Board observes that a determination on the veteran's 
claim of clear and unmistakable error in the June 1998 rating 
decision will significantly impact any determination as to 
the effective date assigned for the TDIU award.  Claims that 
are so related to each other should not be subject to 
piecemeal decision-making or appellate litigation.  See 
generally Parker v. Brown, 7 Vet. App. 116 (1994); Babchak v. 
Principi, 3 Vet. App. 466 (1992).  Therefore, the Board finds 
that the issues are inextricably intertwined and defers any 
action on the claim for an earlier effective date pending the 
RO's adjudication of the claim of clear and unmistakable 
error in the June 1998 rating decision.  

Accordingly, the case is REMANDED for the following action:

The RO should adjudicate the claim of 
clear and unmistakable error in the June 
1998 rating action.  Then, the RO should 
readjudicate the claim for an effective 
date earlier than August 6, 1999 for the 
award of TDIU.  If the disposition of 
that claim remains unfavorable to the 
appellant, the RO should furnish the 
appellant and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appellant's claim.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the appellant or veteran unless 
notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

